Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1 and  8-9 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US 20150138134 A1) In view of Salavarry (US 20110279169 A1).
Kim (US 20150138134 A1) discloses an input device comprising: 
an operation panel (240 in operational panel 200, see Fig. 2 and 3) configured to receive an operation by at least one operating body (user’s finger) located close to the operation panel (see [0043]); 
one or more electrodes (230, 220) arranged along the operation panel and spaced from the operation panel ([0043, Fig. 2]); and
 an image data calculation unit (350, Fig. 3) configured to calculate image data values (pixels in the binary image, it is assumed that a pixel having a data value, see Fig. 6, [0054])) ([0043, 0070],[0054]), each of the image data values ( being calculated for a corresponding section of a plurality of sections (pixel section) defined on the operation panel virtually ([0054-0055]); 

each of the image data values (binary image data) varies in accordance with an amount of electric charge charged in the corresponding section by a capacitance between  the one or more electrodes in the corresponding section and the at least one operating body ([0056-0057]);
each of the one or more electrodes (e.g. Y1-Yn) includes a plurality of detection terminals (i.e. node capacitors at 330) 
and is connected (electrically connected) to the image data calculation unit (350) via the plurality of detection terminals ( [0048-0054]) (   ([0048,0054 ]), 

the plurality of detection terminals (touch detection terminals for sub images at Y1-Yn, see Fig. 8) in said each of the one or more electrodes (Y1-Yn) are connected to the image data calculation unit (operation unit 350) individually (separately) (i.e. Y1-Yn  are connected to 350 Via node capacitors C11 to Cmn in 330 for executing , see Fig. 4. In Fig. 8 discloses the operation unit 350 may determine that a touch has occurred in a pixel having a data value in the sub images b, c, d, g, Fig. 8), also see ([0064-0065]).
 
and the image data calculation unit (350 ) is configured to detect, for each of the detection terminals ([0048,0054] see [0063-0064]), 
a detection value varying (changing in capacitance) in accordance with an amount of electric charge ( i.e. amount of stored charge in capacitors) detected through 
Note that Kim does not specifically disclose to calculate the image data values based on a plurality of coefficient information values, each of the coefficient information values corresponding to one set of different sets of one of the sections and one of the detection terminals, and the each of the coefficient information values representing a ratio of an amount of electric charge detected 2Docket No.: 18AS-033 App. No.: 16/243,447 through the detection terminal of the one set to an amount of electric charge charged in the section of the one set.
Salavarry (US 20110279169 A1) discloses calculate the image data values based on a plurality of coefficient information values (i.e. constant or minimally varying value (0000, 0001), see Fig. 6B, [0071]), each of the coefficient information values corresponding to -39- one set of different sets of one of the sections and one of the detection terminals (capacitance signals from electronic channels 190, 200 and 202 corresponding to touch location, see [0088]), and the each of the coefficient information values representing a ratio (see Fig. 6B) of an amount of electric charge detected 5through a terminal (i.e. x or y electrode terminal) of the one set to an amount of electric charge charged in the section of the one set  (in 0010 discloses the controller detects signal levels associated with at least one touch on the substrate from the sets of electrodes. The signal levels associated with the horizontal sensing electrodes are used to determine the corresponding areas of the at least one touch and the signal levels associated with the vertical sensing electrodes are used to determine vertical locations within the corresponding areas of the at least one touch) (also see ([0072-0073]).  
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of Salavary, thereby provide a low cost and higher noise-tolerant touch sensor system.

Regarding claim 9:
Salavarry discloses A non-transitory computer-readable recording medium (i.e. processor) storing a computer program to cause a processor in a computer to execute the method of calculating image data (e.g. ratio) (also see [0022]) (in Fig. 4, discloses the processor for calculating) the two ratios may be divided to determine a magnitude that is used to calculate an interpolated vertical position between the initially determined discrete vertical location (such as may be determined using the method of FIG. 4) and the neighboring positions. For example, the initially calculated discrete vertical position 488, corresponding to binary code 0111, may be adjusted vertically based on the magnitude corresponding to the two ratios, namely, between the ratio of signals 1 and 2 and between the ratio of signals 3 and 4.
 Allowable Subject Matter

2.	Claims 2-4, 6-7 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2:
The closest art of record singly or in combination fails to teach or suggest the limitations “ calculating, for each of the detection terminals, a comparison value based on a comparison between the computation value and the detection value; calculating, for each of the sections, an adjustment value used for adjusting the initial image data value, based on the comparison values and the coefficient information values; and calculating, for each of the sections, the image data value by adjusting the initial image data value based on the adjustment value; wherein the image data calculation unit is configured to use predetermined values as the initial image data values when the image data calculation unit first executes the calculation loop” (see Applicant Fig. 10 and [0079-0080]). 
 
Regarding claim 5:
 The closest art of record singly or in combination fails to teach or suggest the limitations “the each of the coefficient information values being obtained by multiplication of a first value and a second value; wherein, in a case in which a target terminal is the detection terminal belonging to one of the sets, a target electrode is the electrode including the target terminal, and a target section is the section belonging to the one of the sets, the first value is obtained by dividing an area of a portion of the target electrode in the target section that contributes to generation of the detection value of the target section, by a total area of portions of the at least one electrode that contributes to generation of the detection value of the target section, and the second value is defined, when a target resistance, which is a resistance between the target section and the target terminal, is compared with a non-target resistance, which is a resistance between the target section and one of other detection terminals in the target electrode, for all of the detection terminals in the target electrode, such that the second value corresponding to the target section and the target terminal is smaller than a second value corresponding to the target section and the one of the other detection terminals for the target resistance being larger than the non-target resistance, the second value corresponding to the target section and the target terminal is larger than the second value corresponding to the target section and the one of the other detection terminals for the target resistance being smaller than the non-target resistance, and a sum of all of the second values corresponding to the target section is 1 (see applicant’s disclosure [0072]).  
Responds to Applicant’s argument
3.	Applicant’s argument filed on 03/30/2020 has been considered but are not persuasive. More specifically the applicant argues that Kim’s reference fails to teach or suggest the limitations “ the plurality of detection terminals in said each of the one or more electrodes  are connected to the image data calculation unit individually” as recited in the amended claims 1 and 8.
In responds, Examiner disagrees with the Applicant’s point of view.
Note that Kim’s reference implicitly teaches that “the plurality of detection terminals (touch detection terminals for sub images at Y1-Yn, see Fig. 8) in said each of the one or more electrodes (Y1-Yn) are connected to the image data calculation unit (operation unit 350) individually (separately) (i.e. Y1-Yn  are connected to 350 Via node capacitors C11 to Cmn in 330 for executing , see Fig. 4. In Fig. 8 discloses the operation unit 350 may determine that a touch has occurred in a pixel having a data value in the sub images b, c, d, g, Fig. 8), also see ([0064-0065]). 

Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 

  /SHAHEDA A ABDIN/   Primary Examiner, Art Unit 2692